Citation Nr: 1721758	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  14-35 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to September 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Veteran testified at a hearing before the undersigned in February 2017.  A transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral hearing loss is linked to injury or disease incurred in active service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss are satisfied.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Law

Service connection will generally be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To grant service connection on a direct basis, the evidence must show (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a link or nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 252 (1999).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a), service connection may alternatively be established with evidence of chronicity of the disease during service or during a presumptive period following service separation, or with evidence of a continuity of symptoms after service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  To establish service connection based on a continuity of symptoms, there must be evidence demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the continuity of symptoms.  Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015).  When chronicity or continuity of symptoms is shown, direct evidence of a medical nexus or causal link to service is not required.  Walker, 708 F.3d at 1338-39.  Rather, subsequent manifestations of the same chronic disease at any later date, no matter how remote in time from the period of service, will be service connected unless clearly attributable to causes unrelated to service ("intercurrent" causes).  38 C.F.R. § 3.303(b). 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


II. Analysis

The balance of the evidence supports service connection for bilateral hearing loss. 

A July 2011 VA examination report shows a current hearing loss disability, as defined by VA law, in both ears.  See 38 C.F.R. § 3.385 (2016).  

In his February 2017 hearing testimony, the Veteran indicated that he experienced hearing loss since exposure to combat-related noise while serving in Korea during the Korean War.  His service personnel records show that he served in Korea, and reflect the award of the Combat Infantryman Badge, among other citations, which is sufficient to establish combat service.  See Adjudication Procedure Manual (Manual), M21-1, IV.ii.1.D.1e.  As the Veteran's testimony is consistent with the circumstances of his service, it is accepted as sufficient proof of service incurrence without the need for supporting evidence.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2016); Collette v. Brown, 82 F.3d 389, 393 (Fed.Cir.1996).  The service treatment records do not contradict his testimony.  While they reflect normal whispered voice test results at entrance and separation, such testing is not sufficient to rule out the presence of hearing loss at the time.  See Manual, M21-1, III.iv.4.B.4.g (noting that whispered voice tests cannot be relied on as they are "notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure").

The Veteran's testimony indicating that he has had hearing problems since service separation supports a continuity of symptomatology after service, notwithstanding the absence of treatment for many years following separation.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)) (holding that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology").  The evidence does not show an intercurrent cause for the Veteran's hearing loss disability.  Accordingly, service connection is established based on hearing loss noted in service and a continuity of symptoms after separation.  See 38 C.F.R. § 3.303(b); Fountain, 27 Vet. App. at 263-64.  

The probative value of the VA medical opinions provided in July 2011 and April 2013 is discounted, as the examiner did not explain why a perforated membrane shown at entrance into active service but not at separation, or a history of ear infections when the Veteran was a child, supported the conclusion that his current hearing loss is not related to in-service noise exposure.  

In sum, the evidence is at least in equipoise.  Service connection for bilateral hearing loss is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Service connection for bilateral hearing loss is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


